DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
The following is Examiner’s statement of reasons for allowance:
Allowance of claims 1 thru 16, 19, 20, 37, and 38 is indicated because:
The Applicant’s amendment filed 05/17/2022 has been fully considered and has overcome all the rejections set forth in previous office action dated 02/18/2022.
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional limitations of the claimed inventions as cited in the independent claims 1 and 11, as best understood within the context of Applicant’s claimed invention as a whole, such as calculating multiple estimates of reflectivity values of the scene is performed at least in part by assigning the numeric values from the memory or storage buffer to each of the multiple estimates using an allocation matrix; or calculating multiple estimates of reflectivity values further comprises using respective weighted matrices to reorder the reflectivity values in accordance with the scene.
Accordingly, claims 2 thru 10, 12 thru 16, 19, 20, 37, and 38 are allowed by virtue of their dependence on claims 1 and 11.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648                                                                                                                                                                                                        

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648